Title: To Benjamin Franklin from Thomas Walpole, 16 March 1775
From: Walpole, Thomas
To: Franklin, Benjamin


Franklin’s anger at the ministry did not rob him of all circumspection. Before he sent the above memorial to Dartmouth he showed it to Thomas Walpole, who “lookt at it and at me several Times alternately, as if he apprehended me a little out of my Senses.” The American asked him to get a second opinion from Lord Camden; Walpole did so, and returned the memorial with the following note. But he feared that Franklin might ignore his warning, and called the next day at Craven Street; when he found that his quarry was at the House of Lords, he followed him there to tell him that the step he contemplated would be an affront to the nation. Franklin took thought, cooled down, and agreed to leave England without a parting shot.
 
No 24
Dear Sir
Lincolns Inn fields 16 March 1775
I return you the Memorial which it is thought might be attended with dangerous consequences to your person, and contribute to exasperate the Nation.
I heartily wish you a prosperous voyage a long health and am with the sincerest regard your most faithfull and obedient Servant
Thomas Walpole
